Citation Nr: 0937638	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  98-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 
and from June 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In November 2006, the Board reopened the Veteran's claim for 
service connection for PTSD and remanded this claim for 
further development.

The Board is aware of the holding of the United States Court 
of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), in which the Court pointed 
out that the claimant cannot be held to a "hypothesized 
diagnosis - one he is incompetent to render" when 
determining what his actual claim may be, and noted that the 
Board should have considered alternative current conditions 
within the scope of the filed claim.  In Clemons, the Veteran 
specifically requested service connection for PTSD, but the 
medical record included diagnoses of an anxiety disorder and 
a schizoid disorder, and the Board denied the claim for 
service connection for PTSD upon the absence of a current 
diagnosis of PTSD, but did not address the other diagnoses.  
The present case differs from Clemons, however, as the 
appealed June 1997 rating decision not only denied service 
connection for PTSD, it also did not reopen the claim for 
service connection for a psychiatric disorder claimed as 
schizophrenia and depression, on the basis that new and 
material evidence had not been submitted; the Veteran only 
appealed the denial of service connection for PTSD, and did 
not disagree with the decision that the claim for service 
connection for a psychiatric disorder, claimed as 
schizophrenia and depression, was not reopened.  As the RO 
has already considered the question of service connection for 
psychiatric diagnoses other than PTSD, and the Veteran did 
not appeal the adverse decision, the Board finds no basis for 
additional development and adjudication pursuant to Clemons.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In its November 2006 remand, the Board requested development 
concerning multiple stressful in-service events claimed by 
the Veteran and, if at least one stressful incident were to 
be corroborated, the Veteran was to undergo a VA examination 
to determine whether he met the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV) criteria for a PTSD 
diagnosis and, if so, whether the diagnosis was warranted 
based upon the corroborated stressor.  

In July 2007, the AMC received corroboration from United 
States Joint Services Records Research Center (JSRRC) 
(previously the U.S. Armed Services Center for Research of 
Unit Records) that the Veteran's unit (the 1st Battalion, 7th 
Cavalry) was at a location that was subjected to a mortar and 
ground attack on April 9, 1967.  This corroborated event 
correlates closely with the Veteran's reported stressor of 
his unit's aerial combat with the enemy in May 1967.  

The December 2008 VA examination report, however, is 
problematic in several respects that have been highlighted in 
the March 2009 Informal Hearing Presentation of the Veteran's 
representative.  First, while the VA examiner concluded that 
the criteria for the diagnosis of PTSD had not been met, no 
rationale was given for this conclusion.  Second, although 
the examiner confirmed review of the claims file, the 
diagnostic conclusion was not reconciled with the mental 
health reports of record containing a PTSD diagnosis.  The 
Board also notes that a report from a VA staff physician, 
dated in April 2009, again contains a PTSD diagnosis.

Given the conflicting evidence in this case, the Board finds 
that the December 2008 VA examiner, or another psychiatrist 
or psychologist if the examiner is no longer available, 
should provide a diagnosis and opinion that reflects 
consideration of the favorable evidence cited above.  
Moreover, none of the Veteran's treatment providers to date 
have addressed whether a diagnosis of PTSD, if warranted, is 
predicated on the single corroborated event from April 1967, 
cited above.  See Pentecost v. Principi, 16 Vet. App. 124, 
128-29 (2002).  Accordingly, if a PTSD diagnosis is found to 
be appropriate, the mental health professional reviewing this 
case should also provide an opinion as to whether the 
diagnosis results from the corroborated April 1967 incident.

The Board regrets the need for a further remand in this 
instance, given the extensive prior development, but concurs 
with the Veteran's representative that the December 2008 VA 
examination report is deficient and incomplete in multiple 
respects.  Accordingly, the case is REMANDED for the 
following action:

1.  The Veteran's claims file should be 
returned to the VA examiner who conducted 
the December 2008 VA examination (or to an 
alternative psychiatrist or psychologist 
if such individual is unavailable).  

This individual should review the 
Veteran's prior mental health records and 
address his mental health history, 
including the records dated through April 
2009 that reflect a PTSD diagnosis.  Based 
on this review, the examiner should 
provide an opinion as to whether the 
Veteran meets the DSM-IV diagnostic 
criteria for PTSD resulting from the April 
1967 mortar and ground attack incident 
described in the aforementioned July 2007 
JSRRC report.  If the examiner maintains 
that a diagnosis of PTSD is not warranted, 
this determination should be supported by 
a complete rationale and discussed in 
context of the prior documentation 
indicating a PTSD diagnosis.  Also, if a 
PTSD diagnosis is rendered, but the 
examiner finds that it is less likely than 
not that the diagnosis is related to the 
April 1967 incident, the examiner should 
so state.  

The examiner's opinion must be supported 
by a complete rationale in a typewritten 
report.

2.  The RO/AMC should review the above 
report to ensure that all questions posed 
by the Board have been answered in 
sufficient detail and with a complete 
rationale.  If any deficiencies are found, 
the report should be returned to the 
examiner for completion.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998). 

3.  After completion of the above 
development, the claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

